





CITATION:
R. v. Abdi, 2011 ONCA 446



DATE: 20110610



DOCKET: C52469



COURT OF APPEAL FOR ONTARIO



Rosenberg, Juriansz and LaForme JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Mustafa Abdi



Appellant



Daniel Lawson, for the appellant



Andreea Baiasu, for the respondent



Heard: April 4, 2011



On appeal from the conviction entered by Justice Thomas M. Dunn
          of the Superior Court of Justice on May 18, 2010 and the sentence imposed on June
          29, 2010.



Rosenberg J.A.:



[1]

The appellant, Mustafa Abdi, appeals his convictions by
    Dunn J. on charges of possession of stolen goods.  He also appeals the sentence of 15 months
    imprisonment.  While there was a piece of
    circumstantial evidence tying the appellant to others involved in the offences,
    the Crowns case depended upon the identification provided in two video clips.  The appellants principal submission is that
    the video recordings were not of sufficient quality to permit an accurate
    identification to be made. For the following reasons, I would dismiss the
    appeal from conviction and sentence.

THE FACTS

[2]

The charges arise out of events on May 8, 2008 when the
    police observed a man alleged to be the appellant supervising the delivery of
    stolen high-end automobiles to a freight-forwarding business for export.  The Crowns case depended upon a comparison
    of the appellants appearance with that of a man seen in two short video clips.  The video was taken by a police officer who
    was one of several officers conducting surveillance at the business
    premises.  The officers later followed
    some of the perpetrators to the parking lot of a shopping plaza where they were
    arrested.  The appellant was not amongst
    those men arrested.  However, one of the
    people arrested had a set of car keys that opened a vehicle parked nearby and
    which had been rented by the appellant about two months earlier.  This vehicle also contained a traffic ticket
    that had been issued in the name of the appellant two days before May 8.

[3]

Constable Baxter, the officer in charge of the
    investigation, testified that by comparing a digital copy of the appellants
    drivers licence photograph with the videos he concluded that the appellant was
    the man in the videos.  Sergeant Childs,
    who was at the freight forwarding business on May 8, testified that he too
    believed that the appellant was the man in the videos.  He also testified that the appellant looked
    like the man he had seen during the May 8 surveillance.

THE REASONS OF THE TRIAL JUDGE

[4]

The trial judge began his reasons by stating that the
    sole issue is whether the Crown had proved that the appellant had been
    identified beyond a reasonable doubt as the individual in the surveillance videos.  The trial judge found that the video recordings
    were of good quality.  He described
    Constable Baxters evidence as being fairly certain that the person portrayed
    in the licence photograph was the person in the video.  The trial judge referred to the fact that the
    keys to the car rented by the appellant were found in the possession of one of
    the people involved in moving the stolen cars.  He said:

We do not have a lot more than that but, in my
    opinion, that may be sufficient unless there is good reason for me to doubt the
    accuracy of the evidence of identification that Police Officer Baxter gave to
    us.

[5]

The trial judge said that he was always reluctant to
    substitute [his] opinion for that of somebody else but at counsels request he
    had reviewed the videotape several times.  After describing the videos, the trial judge concluded as follows:

I have looked again and again at the evidence to
    discern a number of other things including the height of the accused as opposed
    to the man in the grey jacket.  I do not
    have any evidence with respect to it, but my observation tells me it is not
    inconsistent.  His facial features and
    structureand I am looking at not only the evidence on the video, but also the
    evidence of the digital [drivers licence] photograph and that of the accused
    in the courtroom.  The type of
    haircutmany have it; the skin colour.  All those things are part of itnone determinative.  Glasses or not, as I have said before.

As I say, I am reluctant to substitute my view of
    that type of evidence for a witness that was there, but I have to tell you that
    a close observation by me leads me to the conclusion that the person in the
    digital photograph, the accused and the person in the grey coat are the same.

ANALYSIS

The Conviction Appeal

[6]

The appellant submits that the video recordings were
    not of sufficient quality to form the basis for the identification in this
    case.  Whether the video recordings were
    of sufficient quality was a question of fact for the trier of fact, here the
    trial judge.  This courts jurisdiction
    to review that finding is limited.  The
    leading case on the issue is the decision of the Supreme Court of Canada in
R. v. Nikolovski
, [1996] 3 S.C.R. 1197,
    where Cory J., speaking for the majority of the court, said the following at
    para. 23 :

If an appellate court, upon a review of the tape,
    is satisfied that it is of sufficient clarity and quality that it would be
    reasonable for the trier of fact to identify the accused as the person in the
    tape beyond any reasonable doubt then that decision should not be disturbed.
    Similarly, a judge sitting alone can identify the accused as the person
    depicted in the videotape.

[7]

In accordance with that decision, I have reviewed the
    video recordings to determine whether the trial judges assessment of quality
    was reasonable.  There are two video clips.  The first is ten minutes in length.  It shows the person alleged to be the
    appellant and the others involved in delivering the vehicles but at some
    distance.  This clip would not be of
    sufficient quality to allow for accurate identification.  The second clip, and the clip obviously
    relied upon by the trial judge, is much shorter in length, just over 30
    seconds, but the person alleged to be the appellant is much closer to the
    camera.  The quality of the video is good
    and it is possible to make out this persons features.  I cannot say that the trial judges
    conclusion is unreasonable.  He had the
    advantage, which this court does not, of being able to compare the person in
    the video clip with the accuseds appearance in the courtroom.  We only had the digital drivers licence
    photograph to compare to the video clip.

[8]

The fact that the video clip was of relatively short
    duration did not make it unsuitable for use in making an accurate
    identification.  Again, as Cory J. said
    in
Nikolovski
at para. 29:  The time of depiction may not be significant
    for even if there are but a few frames which clearly show the perpetrator that
    may be sufficient to identify the accused. Particularly will this be true if
    the trier of fact has reviewed the tape on several occasions and stopped it to
    study the pertinent frames.  It is
    apparent from his reasons, that the trial judge did exactly that; as he said,
    he looked again and again at the recording.

[9]

I was concerned that the trial judge may have delegated
    to Officer Baxter his own responsibility to decide whether the appellant was
    the person in the video.  Officer Baxter
    was in no better position than the trial judge to make the identification.  Unlike the police officer who testified in
R. v. Leaney
, [1989] 2 S.C.R. 393,
    Officer Baxter had no particular advantage in identifying the appellant.  There is no suggestion that he had known the
    appellant before this incident.  However,
    having reviewed the trial judges oral reasons and, particularly, the passage
    set out above, I am satisfied that the trial judge reached his own conclusion
    as to the identification.

[10]

Accordingly, I would dismiss the conviction appeal.

The Sentence Appeal

[11]

In his submissions on sentence before the trial judge,
    counsel for the appellant sought a sentence of four to five months.  Crown counsel sought a sentence of twelve
    months imprisonment.  As indicated, the
    trial judge imposed a sentence of fifteen months imprisonment.  Counsel for the appellant submits that while
    the trial judge was not bound by the sentence range suggested by counsel, there
    was no reason to depart from that range and in particular to impose a sentence
    above the twelve months sought by Crown counsel.

[12]

The standard of review of sentence is whether the
    sentence is manifestly unfit.  The
    position taken by Crown counsel at trial is a factor to be considered in making
    this determination.  However, the
    appellant has not shown that the sentence imposed is manifestly unfit.  The appellant is a mature offender, 33 years
    of age at the time of sentencing, with a prior criminal record including
    convictions for obstructing police, possession of counterfeit money, failing to
    comply with a recognizance and importing a Schedule IV substance contrary to
    the
Controlled Drugs and Substances Act
,
    S.C. 1996, c. 19.  This latter conviction
    was entered less than a year before these offences were committed.

[13]

These were serious offences involving a sophisticated
    scheme to steal and export high-end motor vehicles.  It is apparent from viewing the video recordings
    that the appellant is directing the other persons involved.  It was open to the trial judge to conclude,
    as he did, that the appellant had an important role in this operation.  Even allowing for the several mitigating
    factors  the appellants employment, positive role in his community and
    charitable work  given the appellant's role in the offence and his prior
    criminal record, I have not been persuaded that the sentence was unfit.

DISPOSITION

[14]

Accordingly, I would dismiss the appeal from
    conviction.  While I would grant leave to
    appeal sentence, I would dismiss the sentence appeal.

Signed:           M. Rosenberg J.A.

I
    agree R. G. Juriansz J.A.

I
    agree H. S.
LaForme
J.A.

RELEASED:  MR JUNE
    10, 2011


